UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1931


NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE,

                  Plaintiff - Appellee,

             v.

GRACE M. HOH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-01693-CMC)


Submitted:    April 28, 2009                 Decided:   June 18, 2009


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Jahue Moore, Sr., William H. Edwards, MOORE, TAYLOR & THOMAS,
PA, West Columbia, South Carolina, for Appellant.      David F.
Schmidt, CHITTENDEN, MURDAY & NOVOTNY, LLC, Chicago, Illinois,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Grace   Hoh    appeals    the        district    court’s    grant   of

summary judgment to North American Company for Life and Health

Insurance (“North American”) on its action seeking a declaration

that a life insurance policy issued to Hoh’s husband, William

Hoh, was void or unenforceable.                 Hoh contends that the district

court erred in granting summary judgment, as genuine issues of

material fact exist as to when her husband accepted the policy

and whether her husband was covered by the policy.                        Hoh also

raises a claim of judicial bias on the part of the district

court judge.     We affirm.

              We review de novo a district court’s order granting

summary judgment and view the facts in the light most favorable

to the nonmoving party.            Bogart v. Chapell, 396 F.3d 548, 555

(4th   Cir.    2005).       Summary     judgment       is   appropriate    when   no

genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law.                      See Fed. R. Civ. P.

56(c).

              A federal court sitting in diversity must apply the

choice of law rules of the forum state.                     Klaxon Co. v. Stentor

Elec. Mfg. Co., 313 U.S. 487, 496 (1941).                      In South Carolina,

all insurance contracts covering property, lives, or interests

in   South    Carolina      are   to   be       interpreted    by   applying   South

Carolina substantive law.              S.C. Code Ann. § 38-61-10 (2002);

                                            2
Sangamo Weston, Inc. v. National Sur. Corp., 414 S.E.2d 127,

130-31 (S.C. 1992).          South Carolina courts employ general rules

of contract construction when interpreting insurance policies.

See   Century    Indem.      Co.    v.    Golden      Hills    Builders,    Inc.,   561

S.E.2d 355, 358 (S.C. 2002).                Thus, courts will attach “plain,

ordinary,   and    popular         meaning”      to   policy     language.      B.L.G.

Enters., Inc. v. First Fin. Ins. Co., 514 S.E.2d 327, 330 (S.C.

1999).   “[I]nsurers have the right to limit their liability and

to impose conditions on their obligations provided they are not

in contravention of public policy or a statutory prohibition.”

Id.   Though coverage exclusions found within an insurance policy

are to be construed against the insurer, see id., a court’s duty

“is limited to the interpretation of the contract made by the

parties themselves regardless of its wisdom or folly, apparent

unreasonableness,       or     [the       parties’]     failure    to   guard      their

rights carefully,” C.A.N. Enters., Inc. v. S. C. Health & Human

Servs. Fin. Comm’n, 373 S.E.2d 584, 587 (S.C. 1988) (internal

quotation marks and citation omitted)

            It    is   clear       that    North      American    imposed    one    such

condition upon its life insurance obligations to the Hohs: that

any policy issued as a result of the application submitted by

William Hoh would not take effect “until the full first premium

is paid and the contract is delivered to and accepted by the

Owner during the lifetime of any person proposed for insurance

                                             3
and while such person is in the state of health described in all

parts of this application.”                 (emphasis added).           Thus, in order

for William Hoh to be covered under the terms of the insurance

contract,     the       contract    must     have     been    delivered       to    Hoh   and

accepted      by   him     while    he     was   in   the     same    state    of    health

described in the insurance application.

              Though the Appellant contends that William Hoh was in

the same “state of health” on April 15, 2006, when he accepted

the policy, as he described in the application on February 3,

2006, this contention is belied by the record.                         When Hoh filled

out his medical history on February 3, 2006, he indicated that

he had never suffered from dizziness, shortness of breath, or

chest pain.             He also noted that he had never suffered from

anemia   or     blood     disorders.         (J.A.     23).      During       his   medical

examination, blood was drawn, and no irregularities were noted.

              However,        on   April    7,   2006,       William    Hoh    visited      a

doctor   complaining          of    chest    pain,     shortness       of   breath,        and

dizziness.         Subsequent blood tests revealed an extremely low

hemoglobin level, which doctors believed signified an underlying

bone marrow disorder.              From April 13 through April 14, 2006, Hoh

underwent various cardiology tests and a bone marrow aspirate.

As   a     result        of    these       tests,      Hoh      was    diagnosed          with

myelodysplastic syndrome on April 20, 2006.                           Therefore, it is

clear    that      on    April     14,   2006,      the   day    before     William        Hoh

                                             4
accepted     the      insurance     policy,      he     was     suffering        from

myelodysplastic       syndrome,     and    his        state     of     health     had

significantly changed from that described in the application.

             Although Appellant argues that there is some question

as to the date on which the policy was “delivered” to William

Hoh, it is undisputed that William Hoh accepted the Policy on

April 15, 2006, the day he completed and signed the amendment

and Statement of Health.          As the evidence is clear that William

Hoh’s health had significantly changed between February 3, 2006,

and April 15, 2006, the contract, by its own terms, did not take

effect upon Hoh’s April 15, 2006 acceptance, by a failure of a

condition    precedent.       Accordingly,      we    find     Appellant’s      first

issue to be without merit.

             We review questions of judicial bias de novo.                     People

Helpers Foundation, Inc. v. City of Richmond, Va., 12 F.3d 1321,

1325 (4th Cir. 1993).         A judge must recuse herself in instances

where   “a   person    with   knowledge    of    the    relevant       facts    might

reasonably      question    [her]   impartiality.”            United     States    v.

Cherry, 330 F.3d 658, 665 (4th Cir. 2003).                     However, a judge

need not recuse herself due to “unsupported . . . highly tenuous

speculation.”      United States v. DeTemple, 162 F.3d 279, 287 (4th

Cir.    1998)   (internal     quotation    marks      and     citation    omitted).

Here, Appellant argues that the judge’s daughter’s prospective

employment with one of the firms representing North American

                                       5
provides       a     reasonable     basis     to    question     the     judge’s

impartiality.         However, we find that this is nothing more than

the sort of “highly tenuous speculation” that fails to merit

recusal.    Therefore, this issue too is without merit.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately   presented    in   the    materials

before   the       court   and   argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        6